Citation Nr: 1734148	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  13-31 329A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for a dental condition.

2. Entitlement to service connection for a dental condition, to include as secondary to service-connected chronic sinusitis.

3. Entitlement to service connection for a back condition, to include herniated discs (previously claimed as a hernia).

4. Entitlement to service connection for sleep apnea.

5. Entitlement to an initial rating in excess of 10 percent for chronic sinusitis.

6. Entitlement to a compensable rating for bilateral hearing loss.




REPRESENTATION

Veteran represented by:	Adam Neidenberg, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, and a November 2012 rating decision by the VA RO in St. Petersburg, Florida.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing has been associated with the claims file.

During the Veteran's hearing, the Veteran asserted that he does not have a hernia, and the symptoms he had previously associated with a hernia were actually related to herniated discs.  The U.S. Court of Appeals for Veterans Claims has held that a claimant's identification of the benefit sought does not require any technical precision. See Ingram v. Nicholson, 21 Vet. App. 232, 256-57 (2007). Rather, "[a] claimant may satisfy this requirement by referring to a body part or system that is disabled or by describing symptoms of the disability." Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009). Because the Veteran has contended that the symptoms of his disability are more accurately described as related to herniated discs, the Board has rephrased the issue on appeal as entitlement to service connection for a back condition, as reflected on the title page. 

The issues of post-traumatic stress disorder and allergies have been raised by the record in statements made by the Veteran at the April 2017 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016); 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for a dental condition, back condition and sleep apnea as well as an increased rating for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The evidence received since the February 2008 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

2. The evidence of record demonstrates that the Veteran's chronic sinusitis is manifested by more than six non-incapacitating episodes per year characterized by headaches, pain and purulent discharge.



CONCLUSIONS OF LAW

1. The February 2008 rating decision denying service connection for a dental condition is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156, 20.1103 (2016).

2. New and material evidence has been received; the claim for service connection for a dental condition is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3. The criteria for an initial rating of 30 percent for chronic sinusitis have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.96, 4.97, Diagnostic Code 6514 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence to Reopen A Service-Connection Claim for a Dental Condition

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed. 38 U.S.C.A. § 7105(c).  An exception to that rule is that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 38 U.S.C.A. § 5108.

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273 (1996).  The threshold for determining whether new and material evidence has been submitted is low. Shade v. Shinseki, 24 Vet. App. 110 (2010).  However, evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran was previously denied service connection for a dental condition in a February 2008 rating decision.  The medical evidence at that time failed to show any dental condition related to a sinus condition incurred in or aggravated by service or manifest to a compensable degree within one year of separation.  The Veteran did not file a notice of disagreement within one year, and new and material evidence was not received within one year of that decision.  Thus, the February 2008 rating decision became final.  The pertinent evidence of record at the time of the February 2008 rating decision included the Veteran's service treatment records (STRs), January 2008 VA treatment records, and claim for service connection.  Since the prior final denial, the Veteran has been granted service connection for chronic sinusitis.  At the Veteran's April 2017 videoconference hearing, the Veteran stated that a dentist told him that his sinus problems created pressure on his teeth. April 2017 Hearing Transcript, pp. 11-12.

This newly received evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact needed to establish service connection.  Moreover, it raises a reasonable possibility of substantiating the claim.  Thus, the Board concludes that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a dental condition. 

Increased Ratings for Chronic Sinusitis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment. 38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  
 
Pyramiding under different diagnostic codes is to be avoided. 38 C.F.R. § 4.14 (the evaluation of the same disability under various diagnoses is to be avoided).
 
The Veteran contends that he is entitled to a rating in excess of 10 percent for his chronic sinusitis because he experiences greater pain as a result of the disability.

The Veteran underwent a VA examination in July 2010.  During this examination, the Veteran denied any incapacitating episodes but reported that he suffered from sinus infections approximately four times per year for which he would take antibiotics for two weeks.  He stated that he had increased absenteeism from work due to sinus pain and complaints.  The Veteran noted interference with breathing through his nose due to congestion and past associated headaches and purulent discharge.

During the Veteran's April 2017 hearing, the Veteran stated that he experienced pain in connection with his sinus condition daily.  He also stated that he had severe sinus pressure and that he also developed headaches every couple of weeks.  

Based on all the relevant evidence of record, the Board finds that the weight of the evidence preponderates in favor of a finding of entitlement to a disability rating in excess of 10 percent for chronic sinusitis.

The evidence indicates that the Veteran's chronic sinusitis is manifested by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain and purulent discharge.  The Veteran reported that he experienced headaches every couple of weeks and experienced pain daily.  A history of purulent discharge was also noted in the July 2010 VA examination.  These are observable symptoms for which the Veteran is competent to report. See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  Accordingly, an increased evaluation to 30 percent is warranted.  However, the evidence does not indicate that the Veteran has experienced the symptoms contemplated by the 50 percent rating, including near constant sinusitis after repeated surgeries.  

The Board has considered whether staged ratings are appropriate. See Fenderson v. West, 12 Vet. App 119 (1999).  The Board finds that the Veteran's symptoms have been consistent throughout the appeal period; therefore, the assignment of staged ratings is not warranted.

Neither the Veteran nor his representative has raised any other issues with respect to this claim, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, an increased rating of 30 percent, but no higher, for the Veteran's chronic sinusitis is warranted.


ORDER

The request to reopen the claim for service connection for a dental condition is granted.

A 30 percent rating, but no higher, for chronic sinusitis is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim and to afford the Veteran every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

During the April 2017 hearing, the Veteran stated that he was diagnosed with two herniated discs in his back during a past emergency room visit. April 2017 Hearing Testimony, p. 15.  There are no records in the claims file related to this treatment and diagnosis.  On remand, the AOJ should attempt to secure any records pertaining to this treatment and diagnosis.  The Veteran should also be scheduled for a VA examination for an opinion as to whether he has had herniated discs in his back at any time during the appeals period and whether any such conditions are related to his service. 

The Veteran also recalled receiving dental treatment from the VA medical center in Phoenix and from a private physician in New York. April 2017 Hearing Testimony, p. 13.  These treatment records are not currently part of the claims file and efforts have not been made to secure them.  On remand, the AOJ must attempt to secure these records, and any other records identified by the Veteran, that pertain to past dental treatment.  The Veteran should also be scheduled for a VA examination for an opinion as to whether his service-connected chronic sinusitis caused or aggravated any dental condition the Veteran has had during the appeals period.

The Veteran contends that his bilateral hearing loss has also worsened.  On remand, the Veteran should be scheduled for a VA audiological examination to determine the current level of his bilateral hearing disability.

Finally, the Board notes that the Veteran submitted an April 2014 notice of disagreement with the April 2014 rating decision denying him service connection for sleep apnea.  To date, a statement of the case (SOC) has not been issued.  The Board takes jurisdiction over this issue for the limited purpose of remanding it for issuance of an SOC. See Manlincon v. West, 12 Vet. App. 238, 240 (1999).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Issue an SOC that addresses the issue of entitlement to service connection for sleep apnea.  Thereafter, the Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto.  The AOJ should advise the Veteran that this particular issue will not be returned to the Board for appellate consideration following the issuance of the SOC unless he perfects his appeal.

2. Obtain all dental treatment records from the Phoenix VA Medical Center and associate them with the claims file.  All other updated treatment records, to include any records from the Miami VA Medical Center from September 2013 to the present, should also be obtained and associated with the claims file.

3. Contact the Veteran and ask him to provide a signed release of information for any outstanding private treatment records related to his dental condition and herniated discs.  Specifically, the Veteran should be requested to sign a release for the private physician who provided dental treatment in New York and the emergency room treatment for herniated discs in Miami.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.

4. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran has had herniated discs in his back at any time during the appeals period and whether any such condition is etiologically related to the Veteran's service.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether the Veteran has or has had herniated discs in his back.  If the examiner opines in the positive, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (a 50 percent probability or greater) that such disability was incurred in or aggravated by his service.

A fully articulated medical rationale for any opinion expressed must be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

5. After all outstanding records have been associated with the claims file, obtain a new VA examination that addresses whether the Veteran has or has had a dental condition, other than periodontal disease, during the appeals period and whether such condition is etiologically related to the Veteran's service-connected chronic sinusitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner should offer comments and an opinion addressing whether the Veteran has or has had any dental condition, other than periodontal disease, during the appeals period.  If the examiner opines in the positive, the examiner should offer comments and an opinion addressing whether it is at least as likely as not (a 50 percent probability or greater) that such condition was caused or aggravated by his service-connected chronic sinusitis.

A fully articulated medical rationale for any opinion expressed must be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

6. Schedule the Veteran for a VA audiological examination to determine the current severity of the Veteran's bilateral hearing loss. 

7. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


